DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 3-5, 7 &10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07JAN2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
the limitation “the machine frame (1) is hingedly connected to a fixing base (19)” (Claim 8, Ln 2) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding Claim 6, the limitations, Ln 8, “outputs”, Ln 8-9 “drives”, are objected to for claiming methods steps in an apparatus claim. (see MPEP 2173.05 (p) II)  The claim should be amended to read as the power assembly is “configured to output, drive the screw…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 1, the preamble is indefinite for failing to particularly point out and distinctly claim whether the limitations “a torsion shaft structure”, “multi-link”, “all-electric servo synchronous” are required, since none are positively recited in the claims.  Examiner has interpreted these limitations as not required, due to their absence in the claims, for the purpose of examining the claims and advancing prosecution; 
Ln 5, the limitation “left-right symmetrically connected” is indefinite for failing to particularly point out and distinctly claim a point of reference for the symmetry, as no front, back or side has been previously claimed.  Examiner notes , the limitation “left-right symmetrically connected” has been interpreted to mean that any symmetry existing from any side of the device to the opposite side satisfies the limitation claimed, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 2, Ln 4, the limitation “a slider plate surface” is indefinite for failing to particularly point out and distinctly claim whether the “a slider plate surface” is the same as the slider, previously recited in Claim 1, Ln 3, or another slider. 
Regarding Claim 6: 
Ln 3 & 5, the limitation “small belt wheel” ” is indefinite for failing to particularly point out and distinctly claim what size and/or physical characteristic limits the belt wheel to being small.  Examiner notes , the limitation “small belt wheel” has been interpreted to mean the small belt wheel is of a smaller diameter than the big belt wheel, for the purpose of examining the claims and advancing prosecution; 
Ln 3 & 5, the limitation “big belt wheel” ” is indefinite for failing to particularly point out and distinctly claim what size and/or physical characteristic limits the belt wheel to being big.  Examiner notes , the limitation “big belt wheel” has been interpreted to mean interpreted to mean the big belt wheel is of a larger diameter than the small belt wheel, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 & 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamasaki (US 2010/0282098), hereinafter Yamasaki. 
Regarding Claim 1, Yamasaki discloses a bending machine (Para [0017] Ln 1), comprising 
a machine frame (3), (4) & (6) (as illustrated in at least Fig 1), 
a lower die fixedly connected to the machine frame and used for bending (Para [0058], Ln 5), 
a slider (5) (Para [0058], Ln 4)capable of moving up and down along the machine frame, and 
an upper die fixedly connected to the slider and cooperating with the lower die to perform bending (Para [0058], Ln 7), 
wherein the slider is left-right symmetrically connected to two drive mechanisms for driving the slider to realize a nonlinear motion characteristic (Para [0026], Ln 2-4; as illustrated in at least Fig 1). 
Regarding Claim 2, Yamasaki discloses all aspects of the claimed invention, as stated above. Yamasaki further discloses the drive mechanisms comprise 
a power assembly (30) (Para [0075], Ln 2; as illustrated in at least Fig 1) located on the machine frame , 
a screw (22a) & (22b) driven by the power assembly (Para [0075], Ln 8-10; as illustrated in at least Fig 1) , 
a nut (23) (Para [0068], Ln 3; as illustrated in at least Fig 1) in thread fit with the screw [Para [0072], Ln 6-8; as illustrated in at least Fig 1), 
a rotatable torsion shaft (21) disposed perpendicular to a slider plate surface and hingedly connected to the machine frame (Examiner notes that the shaft is turned by the rotating force generated by the servomotor and connected to the shaft, thus the turning force, a torque, results in torsion in the shaft; Examiner further notes the shaft is perpendicular to the slide depth, i.e., the direction in to the page, as illustrated in at least Fig 1), 
a first crank having one end hingedly connected to the nut and the other end fixedly connected to the torsion shaft, and a second crank having one end fixedly connected to the torsion shaft and the other end hingedly connected to the slider via a first link (Para [0063], Ln 6-8 discloses the link [14] connected to the nut [23] and to pin [16c] which is connected, with the torsion shaft [21] to the machine frame [6]), 
wherein the power assembly outputs power, drives the screw to rotate, drives the nut to move via a screw thread pair transmission, and drives the slider to move up and down sequentially via the first crank, the torsion shaft, the second crank and the first link (Para [0079], Ln 1-8). 
Regarding Claim 6, Yamasaki discloses all aspects of the claimed invention, as stated above. Yamasaki further discloses the power assembly comprises 
a servo motor (30) located on the machine frame (as illustrated in at least Fig 1), 
a small belt wheel (27) located on an output shaft of the servo motor, a big belt wheel (26) coaxially fixedly connected to the screw, and a synchronous belt winding on the small belt wheel and big belt wheel to perform transmission (Para [0074], Ln 3, 7, Para [0075], Ln 2-5 discloses the power transmitting mechanism may include a toothed belt and cooperating toothed belt pulleys). 
Regarding Claim 9, Yamasaki discloses all aspects of the claimed invention, as stated above. Yamasaki further discloses the nut (23) is hingedly connected to the first crank (14) via a connecting base (16e) (as illustrated in at least Fig 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki, and further in view of Practical Machinist (“https://www.google.com/search?q=hinged+electric+motor+mount&tbm=isch&ved=2ahUKEwiCnMqqz9T1AhU_sHIEHeHzBOwQ2-cCegQIABAA&oq=hinged+electric+motor+mount&gs_lcp=CgNpbWcQAzIFCAAQgARQgRVYlTlgnT9oAHAAeACAAVKIAZMHkgECMTWYAQCgAQGqAQtnd3Mtd2l6LWltZ8ABAQ&sclient=img&ei=rvjzYYKNFr_gytMP4eeT4A4&bih=750&biw=1536#imgrc=50uI8T-bRLIVkM“ and “https://www.google.com/url?sa=i&url=https%3A%2F%2Fwww.practicalmachinist.com%2Fvb%2Fgeneral-archive%2Fmounting-motor-hinged-plate-73261%2F&psig=AOvVaw2bXDK34EEQo7214NlHkKN5&ust=1643465359942000&source=images&cd=vfe&ved=0CAgQjRxqFwoTCLi9vdzP1PUCFQAAAAAdAAAAABAQ“, post #15, websites accessed 28JAN2022), hereinafter Practical Machinist. 

    PNG
    media_image1.png
    660
    732
    media_image1.png
    Greyscale

FIG EX–1 (Practical Machinist, post #15)
Regarding Claim 8, Yamasaki discloses all aspects of the claimed invention, as stated above. Yamasaki further discloses the machine frame is connected to a fixing base for configuring the power assembly (Para [0058], Ln 1-2; as illustrated in at least Fig 1) and 
the screw (22a) & (22b) is hingedly connected to the fixing base via a bearing (24) (as illustrated in at least Fig 1) (Examiner notes the shaft rotates in the bearing as a hinge leaf would rotate on its hinge pin, and is therefore hingedly connected). 
Yamasaki is silent to hingedly connecting the machine frame to a fixing base, for configuring the power assembly, however Examiner notes the mounting details of the power assembly are not critically recited and would be the result of routine engineering and experimentation, resulting in the arrangement most likely to provide a successful operation of the servo press.  Examiner further notes that hingedly connecting a machine frame (Examiner has interpreted the limitation a machine frame to mean that element connecting the power assembly, i.e., the servomotor, to the bending machine, due to the lack of clear illustration and disclosure in the instant application) is well known in the related art of connecting a power assembly, i.e., a motor, to a frame, as evidenced by Practical Machinist, and as illustrated in FIG EX–1. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the servo press, as disclosed by Yamasaki, to include hingedly connecting the machine frame to a fixing base, for configuring the power assembly, as evidenced by Practical Machinist, in order to provide a successful operation of the servo press. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuepeng (CN2642425Y), hereinafter Yuepeng.  Yuepeng teaches a servo press. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



 /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725